DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  
Status of claims
Canceled:
3-6, 9-14 and 17-20
Pending:
1-2, 7-8 and 15-16
Withdrawn:
none, but the 6/14/2019 restriction and 8/14/2019 election remain in effect
Examined:
1-2, 7-8 and 15-16
Independent:
1, 7 and 15
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 6/3/2014 via a continuation in part.

Withdrawal / revision of objections and/or rejections
The following rejections and/or objections constitute the complete set applied to the instant application.

Claim Rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-2, 7-8 and 15-16 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1, 7 and 15
wherein the physiological signal comprises respiratory signal and heartbeat signal
Grammatical articles, e.g. "a," appear to be missing before "respiratory signal" and "heartbeat signal."  The recited "signal" is interpreted as a grammatically countable noun requiring an article.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim rejections - 101
Response to arguments regarding Claim Rejections - 35 USC 101 -- abstract idea
Applicant states (emphasis removed/added, applicant remarks: pp. 8-11):
Claim 1 has been amended by reciting" A method for obtaining a cycle time of a physiological signal obtained from piezoelectric devices". When Step 2A is applied, applicant's amended claim 1 is directed to a method for obtaining a cycle time of a physiological signal, thus the claimed invention is directed to practical technological environment. 
Further, applicant respectfully submits that the limitations of
"S1...; S2...; S3...; and S4..." add significance to the claimed method.
Applicant discloses that "[4]... At present, the most common method to calculate the cycle is the real-time heartbeat rate recognition. However, the real-time heartbeat rate recognition method uses the auto-correlation function with a large amount of computation, making it hard to operate the real-time heartbeat rate recognition method in cheap ARMs and thus increasing the cost of obtaining the cycle"" (description of related art as originally filed, emphasis added).
As is also seen from the drawings below: [FIG. 1] (Screenshot from Applicant's original filed FIG. 1)
The physiological signal values (voltage values in FIG. 1 for example) of the physiological signal obtained by the piezoelectric devices is unlike the FIG. 2 below (showing the bioelectric signal and the cycle time can be directly obtained). ...
In order for obtaining the real-time cycle time of the physiological signal, traditional way of doing this includes auto-correlation function with a large amount of computation, which makes it hard to operate the real-time recognition method in cheap ARMs. Beside, traditional way of obtaining the real-time cycle time requires a large number of additional instruments and equipment for processing of the collected signals. 
However, Applicant solves the problem by introducing the steps of obtaining the first extreme value of the physiological signal value and a next extreme value and the time period from obtaining the first extreme value till obtaining the second extreme value is determined as the cycle time of the physiological signal. In this case, the real-time cycle time of the physiological signal can be obtained directly from the collected singals [sic] like FIG. 1 without further processing, the shaping and the large amount of computation and instruments are thus omitted.
Applicant respectfully submits that the introduction of the steps of obtaining a first extreme value and a next extreme value directly acquired from the piezoelectric devices add significant more, thus greatly reducing the total number of computing, the hardware devices for further processing the voltage values directly obtained from the piezoelectric devices and realizing the obtaining the cycle time of the physiological signal in real time.
With reference to the steps of 101 JE analysis described in MPEP 2016, Applicant's remarks appear to relate to the Step 2A, 2nd prong, 1st consideration of an explanation of improvement to the state of the technology field.
However, the present explanation of improvement is not persuasive.
There is not a clear statement of the improvement.  If the improvement is faster processing and/or processing requiring less costly processing hardware, then this may be clarified.
The explanation appears to rely on or assume the use of "cheap ARMs," but the claims are not so limited.
It is not clear how the asserted "practical technological environment" and "significance" relate to the explanation of improvement.
It is suggested that Applicant's remarks be preserved and clarified.  Also, the 1st bulletized suggestion at the end of the rejection pertains to placing an explanation of improvement clearly on the record.
Applicant is encouraged to request an interview to discuss overcoming the remaining 101 rejection and, in particular, revising the improvement argument and/or amending the claim scope.  The examiner's phone number is provided below.

35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 1-2, 7-8 and 15-16 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 organizes JE analysis into Steps 1, 2A (1st & 2nd prongs) and 2B as follows below.
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

Step 1: statutory category of invention -- MPEP 2106.I and 2106.03
The instant claims fall within one or more 101 statutory categories of invention.

Step 2A, 1st prong, 1st Mayo/Alice question: abstract idea -- MPEP 2106.I and 2106.04
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of analyzing data for a cycle time including the JE elements of "S1... comparing... and reserving...," "S2, determining...," "S3, restarting...," "S4, obtaining..." and the "wherein" clause, each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Preliminarily, at this 1st step of the analysis, elements of independent claim 7 are interpreted as directed to the abstract idea of analyzing data for a cycle time including the JE elements of "S1... comparing... and reserving...," "S2, determining...," "S3, restarting...," "S4, obtaining..." and the "wherein" clause, each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
Preliminarily, at this 1st step of the analysis, elements of independent claim 15 are interpreted as directed to the abstract idea of analyzing data for a cycle time including the JE elements of "S1... comparing... and reserving...," "S2, determining...," "S3, restarting...," "S4, obtaining..." and the "wherein" clause, each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed above: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele all as cited in MPEP 2106).  
Instant examples of math concepts include the claim 1, 7 and 15 relationships of "...defined as a maximum value or a minimum value..." and the claim 2, 8 and 16 relationships of "determining an average value..."
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 

Step 2A, 2nd prong -- MPEP 2106.I and 2106.04(d)
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.


Step 2B, 2nd Mayo/Alice question -- MPEP 2106.I and 2106.05
Addressing the second Mayo/Alice question, all elements of claims 1, 7 and 15 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "receiving," "microphone," "processor," "memory" and "storage medium" are conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input elements, as exemplified as "were always obtained" in the instant specification at, for example, [3], and/or are inherent to such examples, and generally it is understood that the examples are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1, 7 and 15
Summing up the above Mayo/Alice analysis of claims 1, 7 and 15, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 2, 8 and 16 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.  None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including among the step 2A, 2nd prong, bulletized "considerations."
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631